Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the language “ratio of complex channel estimates” lacks clarity and is indefinite.  It is not clear what the “complex channel estimates” represents and there is nothing in the claim that describes where such comes from or what the scope of such encompasses.  As best understood, the language is interpreted simply as a magnitude and phase values or I/Q values of any received signal.
In claim 23, it is unclear what the scope and meaning of “a first function maps the magnitude value to a first angle of arrival value and a second angle of arrival value” is.  There is only a single magnitude value, thus it is unclear how such singular value can be mapped or what the “first function” performs in order to map a single value, much less be associated with two angle of arrival values.  Thus, the claim fails to clearly and distinctly define the subject matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alexander JR (6,812,889).
Alexander JR (6,812,889) disclose a method for determining a direction of arrival in a wireless communication system including transceiver device, e.g. 28, having a first antenna, e.g. 34, and a second antenna, e.g. 36, configured to receive an RF signal from a remote communication device, e.g. 22, a ray selector 114 that obtains measurements of the received radio signal, e.g. ri1-ri8, a difference calculator configured to determine an amplitude difference and a phase difference between said first and second rays, and an angle estimator configured to calculate a plurality of directions of arrival values based on the phase difference and select one of the plurality of directions based on the amplitude difference. FIGs. 9 and 10 exemplify the DOA computer/difference calculator and disclose determining respective magnitude values and phase values of each channel.  Furthermore, a ratio of the magnitude values and phase values of the respective channel estimates are determined, see FIG. 10 and its explanation.  FIG. 11 exemplifies the use of the determined magnitude and phase values to estimate the angle of arrival.  The mapping of a magnitude value to an angle is inherent in the definition of antenna beam in the design of the system.  As such, as best understood, knowledge of the designed beam pattern would appear to meet the scope of the claims.
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Menegozzi et al (6,061,022).
Menegozzi et al (6,061,022) disclose a method for determining azimuth/elevation direction including a first 1 antenna having a first receive beam (5:48) and a second 2 antenna having a second receive beam (5:48), detecting a radiated electromagnetic wave (e.g. obtaining a measurement of the received signal) in each beam at points 40 and 50, determining a gain differential and a phase differential (5:55+, e.g. determining a magnitude value and a phase .
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hippelainen (5,053,784).
Hippelainen (5,053,784) discloses a method for measuring the direction of an object including a first antenna beam formed by antenna 5, a second antenna beam formed by a second antenna 6, receiving a signal from the object in the first and second beams 12, determining a magnitude value 18, determining a phase value 17, and determining angle of arrival in angle-computing processor 61 based on the magnitude and phase values. As a ratio is simply a comparison of two values, a difference represents such in its broadest reasonable interpretation.  The mapping of a magnitude value to an angle is inherent in the definition of antenna beam in the design of the system.  As such, as best understood, knowledge of the designed beam pattern would appear to meet the scope of the claims.
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schaefer (4,170,774).
Schaefer (4,170,774) discloses a method for determining an angle of arrival including a first antenna 10 having a first beam, a second antenna 12 having a second beam wherein a radio signal is received using the first and second antennas, obtaining measurements of the received signal via mixer 36/38 and amplifier 40/41, determining a magnitude value 32, determining a phase value at the output of 46, and determining an angle of arrival based on the magnitude value and the phase value at the output of 88. FIG. 1 exemplifies the use of the magnitude value associated with curve 26 and the phase value associated with curve 24 to determine an angle of .
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hall (3,824,595).
Hall (3,824,595) discloses a method for determining an angle of arrival including a first antenna 10A having a first beam, a second antenna 10B having a second beam wherein a radio wave is received by the first and second antennas, obtaining measurements of the received signal at mixer 12A/12B and amplifier 14A/14B, determining a magnitude value 20A/20B for each antenna and a phase value 22A/22B for each antenna, and determining an angle of arrival (FIG. 2) based on the magnitude value and the phase value.  As a ratio is simply a comparison of two values, a difference represents such in its broadest reasonable interpretation.  The mapping of a magnitude value to an angle is inherent in the definition of antenna beam in the design of the system.  As such, as best understood, knowledge of the designed beam pattern would appear to meet the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murphy et al (5,541,608) is incorporated by reference into Menegozzi et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646